Citation Nr: 1003132	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of 
meniscectomy of the right knee, currently rated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Jeany C. Mark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which increased the 
evaluation assigned to the service-connected right knee 
disability to 20 percent.  A December 2003 rating decision 
assigned a 30 percent disability rating effective August 1, 
1997, assigned a total temporary evaluation due to treatment 
for service-connected right knee disability requiring 
convalescence pursuant to 38 C.F.R. § 4.30 (2009), for the 
period from October 1, 1997 to December 31, 1997, and 
assigned a 30 percent disability rating effective January 1, 
1998.  The Veteran testified at a Board hearing in January 
2006.  The issue was remanded in May 2001, November 2004, 
September 2005, and May 2006.  In a March 2008 decision, the 
Board denied entitlement to a disability rating in excess of 
30 percent for residuals of meniscectomy of the right knee.  
The Veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court), and pursuant to an 
August 2008 Joint Motion for Remand (JMR), the Court issued 
an Order in August 2008, which vacated and remanded for 
further adjudication the issue of entitlement to an increased 
rating for residuals of meniscectomy of the right knee.


FINDING OF FACT

The residuals of meniscectomy of the right knee are 
manifested by some pain and swelling, with moderate 
limitation of motion, but no more than slight instability or 
subluxation.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a meniscectomy of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran's 
increased rating claim was adjudicated prior to enactment of 
the VCAA.  As detailed, the Veteran's appeal stems from a 
July 1998 rating decision.  Subsequent to the May 2001 
Remand, a VCAA letter was issued to the Veteran in November 
2001.  Thereafter, VCAA letters were issued to the Veteran in 
July 2003, October 2003, and May 2006.  Collectively, the 
VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
initially remanded in May 2001 to afford the Veteran 
appropriate VCAA notice.  Likewise, this matter has been 
remanded multiple times in compliance with the duties to 
notify and assist.  Collectively, the contents of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the November 2001, July 2003, October 2003, and May 2006 
notices together, in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA medical records, private medical records, and 
Social Security Administration (SSA) records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in June 1998, 
December 2000, and June 2006.  Collectively, the examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
Veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45.

As detailed, the Veteran's right knee disability is rated 30 
percent disabling from August 1, 1997, to September 30, 1997, 
and from January 1, 1998.  The RO assigned such rating 
pursuant to Diagnostic Code 5256, which provides the rating 
criteria for ankylosis of the knee.  The criteria for 
Diagnostic Code 5256 (ankylosis of the knee) is as follows:  
30 percent for favorable angle in full extension, or slight 
flexion between 0 degrees and 10 degrees; 40 percent for 
ankylosis in flexion between 10 degrees and 20 degrees; 50 
percent for ankylosis in flexion between 20 degrees and 45 
degrees, and 60 percent for extremely unfavorable ankylosis, 
or ankylosis in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71(a), Diagnostic Code 5256.  

The other diagnostic codes pertaining to the knee are as 
follows:

38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate finding must be based on additional 
disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

The Veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.

Taking into account all relevant evidence, the Board finds 
that a disability rating in excess of 30 percent is not 
warranted for residuals of meniscectomy of the right knee.

Reviewing the evidence of record, a June 1998 report of VA 
examination indicated that the Veteran had right knee flexion 
of 110 and extension of 0 degrees, with some swelling of the 
knee but no crepitus.

A January 2000 report of private examination noted the 
Veteran's history of an industrial accident to the right knee 
in October 1993, and the Veteran's subsequent multiple 
complaints, including those related to the right knee.  The 
Veteran reported pain and soreness in his right knee.  Range 
of motion was 100 degrees of flexion, and lacking three 
degrees of extension.  There was no tenderness or crepitus.  
There was no evidence of instability or subluxation.

A December 2000 VA examination report of the Veteran's right 
knee showed swelling with subpatellar crepitus with pain.  
There was fluid in the joint but no instability.  Range of 
motion of the right knee was 100 degrees of flexion, and 
lacking 15 degrees of extension.  There was diffuse 
tenderness of the knee at the joint line medially and 
laterally.

A private examination report of January 2003 noted 100 
degrees of flexion and a 5 degree flexion contracture.  There 
was no evidence of instability.  There was mild quadriceps 
atrophy and scant effusion.

A June 2006 VA examination report indicated that the 
Veteran's knee was giving him constant pain, and that he had 
also noticed some weakness, stiffness, heat, giving way, and 
locking of the right knee.  Examination of the right knee 
showed marked crepitus and diffuse tenderness.  Range of 
motion was 10 degrees of flexion contracture with extension 
being from -10/0.  Flexion was from 0 to 80 degrees without 
pain and 90/140 with pain.  There was 5 degrees of varus 
alignment, but the knee was stable.  X-rays showed severe 
tricompartmental arthritis.

A 30 percent disability rating was assigned to the Veteran's 
right knee disability, in light of the January 2003 objective 
findings of 5 degrees flexion contracture and mild quadriceps 
atrophy, and the December 2000 objective findings of 
equivocal lateral joint line tenderness and medial joint line 
tenderness.  The objective medical evidence, however, does 
not reflect ankylosis of the right knee, thus a higher rating 
under Diagnostic Code 5256 is not warranted.  Furthermore, 
the Veteran may not be rated by analogy to this code as he 
does not suffer functional immobility of the knee.

In consideration of the limitation of motion criteria 
(Diagnostic Codes 5260 and 5261), the Board notes that most 
of the examinations have revealed normal extension and only 
slight limitation of flexion and would not warrant a 
compensable evaluation for limitation of motion exhibited.  
The Veteran's most restricted limitation of motion throughout 
the appeal period has been extension lacking 15 degrees and 
flexion to 100 degrees.  Combining ratings for these maximum 
limitations of motion would result in no more than a 
noncompensable rating for limitation of flexion, and a 20 
percent rating for limitation of extension, making for a 
combined rating of 20 percent, less than the 30 percent 
currently assigned.  Flexion was limited to 80 degrees in 
June 2006 and had a flexion contracture of 10 degrees.  This 
would warrant a 10 percent rating for limitation of extension 
and a noncompensable evaluation for limitation of flexion.  
While acknowledging the Veteran's complaints of locking and 
giving way at the June 2006 VA examination, a finding of 1+ 
positive drawer test and positive Lachmann's test, no more 
than slight instability or subluxation was demonstrated.  
Assigning a 10 percent rating pursuant to Diagnostic Code 
5257, for slight recurrent subluxation or lateral 
instability, would make for a combined 20 percent rating.  
Again, this is less than the 30 percent currently assigned.  
The objective medical evidence does not otherwise demonstrate 
greater right knee disability.

In light of the fact that the Veteran underwent meniscectomy 
of the right knee, which included abrasion chondroplasty of 
lateral femoral condyle, chondroplasty of the patella, 
chondroplasty of the medial and lateral femoral condyles, 
chondroplasty of the lateral tibial plateau, chondroplasty of 
the trochlea groove, lateral patellar retinacular release and 
arthroscopic synovectomy, the Board has also given 
consideration to assignment of a disability rating under 
Diagnostic Code 5259.  Such diagnostic code provides for a 
maximum 10 percent disability rating for cartilage, 
semilunar, removal of, symptomatic.  The Board has determined 
that a disability rating is not warranted under such 
diagnostic code as the objective medical evidence does not 
reflect additional symptomatology due to removal of 
cartilage.  The June 2006 VA examination reflects no 
hydrarthrosis and no loose bodies palpated.  Moreover, the 
symptomatology associated with the Veteran's residuals of 
meniscectomy of the right knee, to include any symptoms 
subsequent to his meniscectomy, has been considered in 
assigning the disability rating under Diagnostic Code 5256.  
It would not be appropriate to assign a separate rating for 
symptoms due to removal of cartilage, as the symptoms 
associated with the residuals of his surgery have already 
been considered in assigning the 30 percent disability rating 
under Diagnostic Code 5256, and were discussed in detail when 
considering Diagnostic Codes 5260, 5261, and 5257.  See 38 
C.F.R. § 4.14 (the evaluation of the same manifestation under 
different diagnoses is to be avoided).  A claimant may not be 
compensated twice for the same symptomatology as 'such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.'  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

With respect to the Veteran's complaints of pain and 
dysfunction, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the Veteran's complaints of pain 
and dysfunction are not supported by adequate pathology.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Here, the Veteran is already receiving a 
higher rating than is warranted by the Diagnostic Codes for 
limitation of motion and instability of the joint.  There is 
insufficient objective medical evidence to support an even 
higher rating.  On the most recent VA examination, it was 
specifically indicated that there was no effect on the lack 
of endurance, incoordination, weakness or excess fatigue on 
repeated motion; flexion decreased minimally (5 degrees) on 
repetitive motion.  As for flare-ups, the examiner indicated 
that any opinion regarding additional decreased range of 
motion would be speculative.  The Veteran's subjective 
complaints of increased pain and dysfunction on use are 
outweighed by the objective examination findings.

Likewise, Diagnostic Code 5258 is inapplicable, as while the 
clinical evidence does reflect that cartilage was removed, 
the objective evidence does not show frequent episodes of 
"locking," pain and effusion into the joint.  Additionally, 
there are no objective findings of impairment of the tibia 
and fibula, thus there is no basis for a disability rating 
under Diagnostic 5262, and, genu recurvatum, as rated 
pursuant to Diagnostic Code 5263, is inapplicable as it has 
not been diagnosed.  In any event, such diagnostic codes do 
not provide for disability ratings in excess of 30 percent.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected right knee disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the right knee disability.  Accordingly, the Board finds that 
the impairment resulting from the Veteran's right knee is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

The Board acknowledges that the Veteran is unemployed and has 
been since in or about 1997.  The records reflects that he 
was employed as an airfreight supervisor for 27 years, and 
stopped working in 1997 subsequent to injuries sustained to 
the right knee during the course of his employment.  The 
Board acknowledges that the Veteran is in receipt of SSA 
benefits due to being unable to work due to right knee 
disability, and also received a Workers' Compensation lump 
sum payment due to right knee injury sustained during 
employment.  In November 2002, subsequent to leaving his 
employment, the Veteran filed a claim for a total rating for 
compensation based on individual unemployability (TDIU) due 
to service-connected disabilities.  Such claim was denied in 
an August 2003 rating decision, and the Veteran did not 
express disagreement with such decision.  See 38 U.S.C.A. 
§ 7105.  Since that time, while there are statements from the 
Veteran indicating his unemployment due to injuries sustained 
to the right knee during his employment, the Veteran has not 
specifically raised the issue of entitlement to a TDIU as a 
result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16.  In the event that subsequent to the August 2003 
rating decision, during the course of the current appeal, a 
statement from the Veteran implicitly raised another claim of 
a TDIU (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009)), review of the medical evidence and SSA records does 
not reflect that the Veteran's service-connected right knee 
disability alone precludes employment.  Thus, entitlement to 
a TDIU due to his service-connected residuals of meniscectomy 
of the right knee is not warranted.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 30 percent is 
not warranted for the Veteran's service-connected residuals 
of meniscectomy of the right knee.  Accordingly, the benefit 
sought on appeal is denied.




ORDER

Entitlement to an increased rating for the residuals of 
meniscectomy of the right knee, currently rated as 30 percent 
disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


